Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 25, 2020; September 8, 2020 and December 30, 2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In the specification, although statutory (non-transitory) embodiments of a computer readable medium are disclosed, non-statutory (transitory) embodiments are not explicitly excluded. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rautiainen et al (US 2011/0181509) in view of Abelsamie et al  (US 2018/0052518)

As per claims 1 and 12 Rautiainen et al discloses: An electronic device 2 comprising: a display 44; a radar system 34, implemented at least partially in hardware { [0055] The engine 30 may be integrated on a chip set and/or a module.} , configured to: provide a radar field 6 & 6’; sense reflections from a user 8 in the radar field 6 & 6’; analyze the reflections from the user 8 in the radar field 6 & 6’; and provide, based on the analysis of the reflections, radar data; one or more computer processors 20; and one or more computer-readable media 24, 26 & 28 having instructions stored thereon that, responsive to execution by the one or more computer processors 20, implement a radar-based input-mode availability manager 50  configured to:  determine that an application operating on the electronic device 2 has a capability to receive radar gesture input 36; { [0083] The controller 14 may be configured to determine when a gesture detected by the gesture detector 12 is valid or even when the radar detection is turned on. } determine that the user 8 is within a threshold distance of the electronic device 2; { [0064]- [0077] } and responsive to the determination that the application operating on the electronic device 2 has the capability to receive radar gesture input 36 and that the user 8 is within the threshold distance of the electronic device 2 { [0069] & [0073] ], radar gesture input 36. { [0083] The controller 14 may be configured to determine when a gesture detected by the gesture detector 12 is valid or even when the radar detection is turned on. An external event, such as an alarm, alert or other event may enable the controller 14. &  [0088] For example, in a map application pressing a certain button while moving a hand towards the device could be interpreted as zoom in, whereas pressing the same button and moving the hand away could be interpreted as zoom out. Pressing a different button while moving a hand towards the device could scroll the screen up, whereas pressing the same button and moving the hand away from the device would cause scrolling the screen down. Pressing a third button with the same gesture would scroll screen left etc. The buttons could be part of a touch screen or discrete buttons. }

Regarding claims 1 and 12 Rautiainen et al is silent as to: cause the display to present an input-mode notification.  Regarding claims 2 and 13 Rautiainen et al is silent as to: the input-mode notification is a visual element that appears at an edge of an active area of the display.  Regarding claims 3 and 14 Rautiainen et al silent as to: the input-mode notification is a visual element that appears at an edge of an active area of the display, the visual element comprising a portion of the active area of the display having: a visual property, in particular at least one of a luminosity, a color, a contrast, a shape, a Regarding claims 4 and 15 Rautiainen et al is silent as to: the visual property of the visual element varies from the side that is adjacent to the edge of the active area of the display to another side of the visual element.  Regarding claims 5 and 16 Rautiainen et al is silent as to: the radar-based input-mode availability manager is further configured to: obtain an orientation of content presented on the display ; determine, based on the orientation of the content presented on the display, a direction of the radar gesture input  that is used to interact with the content; and based on the direction of the radar gesture input  that is used to interact with the content, cause the display  to present the input-mode notification at a particular edge of the active area of the display  that corresponds to the direction of the radar gesture input that is used to interact with the content. Regarding claims 6 and 17 Rautiainen et al discloses: the radar-based input-mode availability manager is further configured to: detect a change in an orientation of the electronic device with respect to the user; and based on the change in the orientation of the electronic device  with respect to the user, cause the display to present the input-mode notification on a different edge of the active display, effective to maintain an orientation of the input-mode notification with respect to the user.

With respect to claims 1-6 and 12-17 Abelsamie et al depicts in figures 8a-8b and discloses: [0133] It is appreciated that orientation sensor 711, while not depicted, detects that device 101a is a landscape orientation with a right side of device 101b being upwards, and hence, processor 120b controls display 126b to provide notification 215b and time in a landscape orientation along the edge of display 126b that is upmost. & [0136] It is appreciated that orientation sensor 711, while not depicted, detects that device 101b is a portrait orientation with a top side of device 101b being upwards, and hence, processor 120b controls display 126b to provide notification 215b and time in a portrait orientation along the edge of display 126b that is upmost.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to cause the electronic device and the method implemented in the electronic device of Rautiainen et al with the display to present an input-mode notification adjacent to the edge of the active display including detecting change in orientation of the device as taught by Abelsamie et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to cause a electronic device and a method implemented in the electronic device with a display to present an input-mode notification adjacent to the edge of the active display including detecting change in orientation of the device so as to quickly, simply and easily notify a user, while maintaining an accurate orientation for the user, of the status of the radar gesture system of the electronic device.

As per claims 7 and 18 Rautiainen et al discloses: The electronic device 2 of claim 1, wherein the radar-based input-mode availability manager is further configured to: determine that the application operating on the electronic device 2 and having the capability to receive the radar gesture input 36 is operating in an immersive mode; and responsive to determining the application operating on the electronic device 2 and having the capability to receive the radar gesture input 36 is operating in an immersive mode, cause the display 44 to: present the input-mode notification for a presentation duration after the determination of the immersive mode; and responsive to the presentation duration ending, cease presenting the input- mode notification for a non-presentation duration. { [0084] For example, when there is an incoming telephone call, in one embodiment the controller 14 turns the radar on and it is configured to interpret predetermined time-varying modulation detected by the gesture detector 12 as a predetermined user input command and change the operation of the apparatus 2. Different gestures may produce different user input commands which may, for example, answer the call, cancel the call or divert the call to, for example, voicemail. This enablement, for gesture detection, may last while the external event is occurring or for a predetermined duration after the event starts.  See also [0085] & [0086]}

As per claims 8 and 19 Rautiainen et al discloses: The electronic device 2 of claim 1, wherein the determination that the application operating on the electronic device 2 has a capability to receive radar gesture input 36, the determination that the user 8 is within the threshold distance from the electronic device 2, and the presentation of the input-mode notification occur: while the electronic device 2 is in an unlocked state; or while the electronic device 2 is in a locked state. { [0064]- [0077] Specifically, [0069] & [0074] which is either a locked or unlocked state }

As per claim 9 Rautiainen et al discloses: The electronic device 2 of claim 1, wherein the radar-based input-mode availability manager is further configured to: determine that the user 8 is interacting with the electronic device 2, wherein the determination that the user 8 is interacting with the electronic device 2 comprises a determination that the user 8 is using touch input or a determination that the user 8 has picked up the electronic device 2; responsive to the determination that the user 8 is interacting with the electronic device 2, cause the display 44 to cease presenting the input-mode notification; determine that the user 8 has stopped interacting with the electronic device 2, wherein the determination that the user 8 has stopped interacting with the electronic device 2 comprises a determination that the user 8 has stopped using touch input or a determination that the user 8 has set down the electronic device 2; and responsive to the determination that the user 8 has stopped interacting with the electronic device 2, cause the display 44 to present the input-mode notification. { [0088] For example, in a map application pressing a certain button while moving a hand towards the device could be interpreted as zoom in, whereas pressing the same button and moving the hand away could be interpreted as zoom out. Pressing a different button while moving a hand towards the device could scroll the screen up, whereas pressing the same button and moving the hand away from the device would cause scrolling the screen down. Pressing a third button with the same gesture would scroll screen left etc. The buttons could be part of a touch screen or discrete buttons. }

As per claim 11 Rautiainen et al discloses: The electronic device 2 of claim 1, wherein the radar-based input-mode availability manager is further configured to: determine at least one of an operational state, a screen state, a power state, or a functional mode of the electronic device 2, the operational state, the screen state, the power state, or the functional mode of the electronic device 2 indicating that the input-mode notification has been presented for longer than a threshold duration; and responsive to the determination that the operational state, the screen state, the power state, and/or the functional mode of the electronic device 2 indicates that the input-mode notification has been presented for longer than a threshold duration, cause the display 44 to: present the input-mode notification at a different location; or cease presenting the input-mode notification for a duration of time; and responsive to the duration of time ending, present the input-mode notification for another duration of time.  { [0064]- [0077] Specifically, [0069] & [0074] which is either a locked or unlocked state }

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rautiainen et al (US 2011/0181509) in view of Abelsamie et al  (US 2018/0052518) as applied to claim 1 above, and further in view of Lee et al (US 2016/0306491).  Rautiainen et al as modified by Abelsamie et al discloses the claimed invention. See description supra.

Regarding claims 10 and 20 Rautiainen et al as modified by Abelsamie et al is silent as to: The electronic device 2 of claim 1, wherein the radar-based input-mode availability manager is further configured to: determine a background color of a region of the display on which the input-mode notification is displayed; and responsive to determination of the background color of the region of the display on which the input-mode notification is displayed, cause the display to present the input-mode notification in another color that is different from the background color, the different color effective to provide human-discernable contrast between the input-mode notification and the region of the display  on which the input-mode notification is displayed.

With repsect to claim 10 Lee et al depicts in figure 6 and discloses: [0124] According to an embodiment of the present disclosure, when the notification object 670 is displayed as a pop-up, the electronic device 600 may vary the display via a change in color, transparency, size, or position of the notification object 670, and the changes may further be altered according to a predetermined time interval or a predetermined time.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to cause the display of electronic device and the method implemented in the display of the electronic device of Rautiainen et al as modified by Abelsamie et al to present the input-mode notification in another color that is different from the background color with the display as taught by Lee et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to cause the display of electronic device and the method implemented in the display of the electronic device to present the input-mode notification in another color that is different from the background color with the display so as to quickly, simply and easily notify a user, while maintaining an accurate orientation for the user, of the status of the radar gesture system of the electronic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd